Citation Nr: 1224017	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for gynecological disability, to include as manifested by ovarian cysts or residuals of ovarian cysts. 

4.  Entitlement to service connection for gynecological disability, to include residuals of or as manifested by results of cervical biopsy/CIN I/CIN II. 

5.  Entitlement to service connection for left leg numbness. 

6.  Entitlement to service connection for right foot numbness. 

7.  Entitlement to service connection for disability diagnosed during active service as left upper extremity carpal tunnel syndrome (claimed as left hand numbness).


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from March 1987 to January 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction of the claims on appeal has since been transferred to the RO in Roanoke, Virginia.

In March 2010, the Board remanded the matter for additional development.  At that time, twelve issues of entitlement to service connection were on appeal.  These included entitlement to service connection for right knee; left knee; gynecological disability, to include as manifested by ovarian cysts or residuals of ovarian cysts; gynecological disability, to include residuals of or as manifested by results of cervical biopsy/CIN I/CIN II; right shoulder; left shoulder; right leg numbness; left leg numbness; right foot numbness; left foot numbness; right upper extremity carpal tunnel syndrome and left upper extremity carpal tunnel syndrome.

In November 2011, the RO held that service connection was warranted for right and left shoulder disabilities.  

In January 2012, the RO held that service connection was warranted for right upper extremity carpal tunnel syndrome and left foot numbness, characterized as left foot dysesthesias.  The RO also held that service connection was for right lower extremity dysesthesias (previously characterized as right leg numbness and right foot numbness).  However, the Board finds that these are two separate claims and that the matter of entitlement to service connection for a right foot disability remains on appeal.

The issues of entitlement to service connection for a right knee disability, a left knee disability, a left leg disability, a right foot disability, and left carpal tunnel syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have any residual gynecological disability attributable to ovarian cysts or residuals of ovarian cysts. 

2.  The Veteran does not currently have any residual gynecological disability attributable to residuals of or as manifested by results of cervical biopsy/CIN I/CIN II. 


CONCLUSIONS OF LAW

1.  A gynecological condition manifested by ovarian cysts or residuals of ovarian cysts was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  A gynecological condition manifested by residuals of or as manifested by results of cervical biopsy/CIN I/CIN II was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2006communication, and the claim was thereafter readjudicated in December 2007.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations
Service Connection

As an initial matter, The Board notes that the RO issued a Formal Finding of Unavailability, in November 2011, regarding some of the Veteran's service treatment records.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case.  There is also as a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a). However, these provisions to not apply as this claimant did not serve 90 or more days of active continuous service. 38 C.F.R. § 3.307(a)(1). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306. 

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service. 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption. 38 C.F.R. § 3.306(b). However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded. Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.) 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis
Gynecological Conditions

The Veteran alleges entitlement to service connection for gynecological conditions manifested by ovarian cysts or residuals of ovarian cysts as well as residuals of or as manifested by results of cervical biopsy/CIN I/CIN II.

A review of the service treatment records demonstrate that that Veteran underwent a laparoscopy in 1982, which demonstrated ovarian cysts and one was drained.  The Veteran underwent an additional laparoscopy in 1989.   In 1994 and 1995, the Veteran's Pap smear results were abnormal.  In 1999, her pap spear showed CIN-I and she underwent an LEEP procedure.  In 2001, a pelvic sonogram did not reveal any abnormalities and an endometrial biopsy did not reveal any malignancy.  In 2003, she underwent a second LEEP procedure for an abnormal pap smear.  Subsequent in-service pap smears were within normal limits

In October 2011, the Veteran was afforded a VA examination.  At that time, a transabdominal ultrasound was normal.  The examiner concluded that the Veteran did not currently have any symptoms related to a gynecological condition, including any disease, injuries or adhesions of the female reproductive organs.  She further indicated that the cytology in 2004 was normal and has remained normal since then.  There are no adverse residuals.  

In a November 2011 addendum, the examiner resubmitted that no gynecological conditions were identified upon examination.  In a December 2011 addendum, the examiner acknowledged the Veteran's complaints of chronic pelvic pain in service, but post-service testing and treatment as well as the Veteran's own admission indicated that the matter had been resolved with no residuals.  Additionally, a pelvic sonogram was normal.  The Veteran was diagnosed as having resolved ovarian cysts.  

Upon review of the aforementioned evidence the Board finds that service connection is not warranted for gynecological for gynecological conditions manifested by ovarian cysts or residuals of ovarian cysts and/or residuals of or as manifested by results of cervical biopsy/CIN I/CIN II.  The Board acknowledges that the Veteran has a history of ovarian cysts and abnormal Pap test results and that she has concerns regarding this.  The Board points out, however, that the Veteran has not been diagnosed with disability associated with ovarian cysts and/or abnormal Pap smears.  Additionally, abnormal Pap test results are laboratory findings, not disabilities in of themselves.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim". See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). See, e.g., See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (elevated triglycerides and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.) While the Board is sympathetic, at the present time there is no evidence of current disability.

In conclusion, the Board finds that Veteran's ovarian cysts and abnormal Pap smears were treated during service, and she is not currently diagnosed as having a disability associated with ovarian cysts and/or abnormal Pap smears.  As noted, a service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the Board finds that gynecological conditions manifested by ovarian cysts or residuals of ovarian cysts and/or residuals of or as manifested by results of cervical biopsy/CIN I/CIN II was not incurred in or aggravated by service.


ORDER

Service connection for gynecological disability, to include as manifested by ovarian cysts or residuals of ovarian cysts, is denied. 

Service connection for gynecological disability, to include residuals of or as manifested by results of cervical biopsy/CIN I/CIN II, is denied. 


REMAND

The Veteran alleges entitlement to service connection for disabilities of right knee, left knee, left leg, right foot and left carpal tunnel syndrome.  Upon review of the evidence of record, the Board finds that additional evidentiary development is necessary prior to the adjudication of the claim.

As to the Veteran's claims for service connection for right and left knee disabilities, the Board acknowledges that the Veteran was afforded a VA examination in October 2011.  The examiner opined that the Veteran's claimed knee disabilities were not related to service.  The rationale for the examiner's conclusions was that the Veteran's service treatment records did not have any documentation of complaints or treatment regarding the right knee and that the Veteran's current left knee disability pre-existed service.  

However, a review of the service treatment records demonstrates various complaints and injuries regarding the right and left knees.  In May 1983, the Veteran presented for treatment after sustaining trauma to the knees and legs after a fall off stairs.  Physical examination demonstrated a left antero collateral strain.   In May 2002, the Veteran presented for treatment for right knee swelling after having it injured it in a fall.  Physical examination demonstrated a swollen tibial tuberosity and the Veteran was diagnosed as having a leg contusion.  However, a review of the service treatment records demonstrates that the Veteran underwent a partial medial meniscectomy in September 1982.  In May 1983, the Veteran presented for treatment after sustaining trauma to both knees and legs after a fall off stairs.  Physical examination demonstrated a left antero collateral strain.   In August 2001, the Veteran presented with complaints of a six month history of left knee pain. In May 2002, she sustained a contusion to the right knee.  Accordingly, the Board finds that an additional VA examination would be helpful in the adjudication of the claim to determine the nature and etiology of the Veteran's claimed right and left knee disabilities.

With the regards to the Veteran's claims for service connection for disabilities of left leg and right foot, characterized by numbness, the Board notes that service connection is currently in effect for a lumbar spine disability.  Additionally, service connection is in effect for disabilities of left foot and right leg, as characterized by numbness, as separate and distinct disabilities not already accounted for by her service-connected lumbar spine disability.

Service treatment records demonstrate complaints of left extremity numbness in March 1982 and complaints of numbness and tingling in both legs in August 2001.  In March 2002, the Veteran presented with complaints of numbness in her feet.  She underwent a neurological evaluation in November 2002, wherein the examiner concluded that the symptoms and neurological signs were consistent with a possible L3-L4 and L4-L5 disk hernia.  In June 2002, she presented with complaints of paresthesia in the right thigh and to the first two toes of the right foot.  A lumbar MRI demonstrated that the last three discs were degenerated and protruding; evidence of stenosis of the spinal canal at L4-L5; and at L5-S1 the level of protrusion was very accentuated, particularly on the right side.  

Post-service treatment records demonstrates continuous complaints regarding the left leg and right foot.  Upon VA examination, in 2009, the Veteran denied experiencing any numbness; however, she reported complaints of paresthesia and weakness of he leg and foot.  Neurological examination did not reveal any sensory deficits from L1-L5.  The Veteran was afforded an additional VA examination in October 2011.  Her complaints regarding her left lower extremity were contained to the left foot.  Physical examination did not reveal any weakness in the left leg, sensory or motor deficits.  There was no evidence of radicular irritation.  There was no weakness in the right foot.  Gait and coordination were intact.  The examiner acknowledged that the Veteran had fibromas removed from her feet during service, but he opined that it was less likely than not that these neurofibromas were related to the Veteran's complaints tingling.  The Veteran was diagnosed as having degenerative lumbar disc disease with radiating dysthesia in the right buttocks and right thigh and intermittent also tingling in the lateral aspect of the left foot with functionally diminished range of spinal mobility.  The Board finds that an additional examination would be helpful in the adjudication of the claims, to address the nature and etiology of any left leg and/or right foot numbness, to include consideration of the Veteran's reports of chronicity since service as well as due to or aggravated by other service-connected disabilities.

As to the Veteran's claim for service connection for left carpal tunnel syndrome, the Board also finds that an additional VA examination is necessary.  Initially, the Board notes that service connection is currently in effect for right carpal tunnel syndrome and bilateral shoulder disabilities.  A review of the service treatment records demonstrates complaints of numbness in the hands and a subsequent diagnosis of carpal tunnel syndrome, in March 2002. The Veteran was afforded a VA examination in October 2011.  Physical examination demonstrated a normal motor with system; however, there was definite weakness in the right thumb.  There was no weakness in the left hand.  The Veteran was diagnosed as having right carpal tunnel syndrome.  In a December 2011 addendum, the examiner noted that the Veteran was seen prior to discharge for right carpal tunnel syndrome.  He opined that any comment on any condition or symptoms in the left upper extremity as related to military service would be merely speculative.  In light of the discrepancy between the examiner's rationale and the evidence of record, the Veteran should be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to determine whether she has a right and/or left knee disability that is related to service.  

The examiner should review the claims folder and any relevant records in Virtual VA, and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should then provide opinions as to whether any current knee disability is at least as likely as not (50 percent probability or more), had its onset in service, or is otherwise related to a disease or injury in active duty service.  

In formulating the opinion, the examiner should address whether the Veteran's currently diagnosed knee arthritis, are subsequent manifestations or complaints of the ligamentous tears and injuries in service, and her reported continuity of symptoms since service.

The examiner should provide reasons for these opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

2.  Schedule the Veteran a VA examination by a physician with appropriate expertise to determine the etiology of the claimed left leg and right foot disabilities. The examiner should address the following inquiries: 

Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether any left leg and right foot disability is at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service. 

Further, the examiner should express whether it is at least as likely as not (50 percent probability or greater) that any left leg and right foot disability is proximately due to, or was aggravated (permanently worsened) by a service-connected lumbar spine, left foot and/or right leg disabilities. 

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the physician for review of the case. The examiner should also request a complete history from the Veteran. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  Schedule the Veteran a VA examination by a physician with appropriate expertise to determine the nature and etiology of the claimed left carpal tunnel syndrome.  The examiner should address the following inquiries: 

Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether any claimed left carpal tunnel syndrome is at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service. 

Further, the examiner should express whether it is at least as likely as not (50 percent probability or greater) that claimed left carpal tunnel syndrome is proximately due to, or was aggravated (permanently worsened) by a service-connected right carpal tunnel syndrome and/or disabilities of the right and left shoulder. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete history from the Veteran. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the AMC/RO should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


